               Case 3:21-cv-00046-MHL Document 1 Filed 01/22/21 Page 1 of 7 PageID# 1


Pro Se 15 (Rev. 12/16) Complaint for Violation ofCivil Rights (Non-Prisoner)




                                       United States District Court
                                                                                                         - V ^   I   ;   I
                                                                           for the

                                                              astern District of Virginia

                                                                 Riehmondt Division



                                                                                     Case No.     3:21-cv-046
                                                                                                      (to befilled in by the Clerk's Clffice)
                      Kenneth L. Sanford

                            Plaintiff(s)
(Write the full name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,                       Jury Trial: (check one)         ^ Yes I INo
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                                 -V-




              City Of Franklin Virginia
 County Administrator Southampton County Virginia
      Selective Insurance Company of America
                            Defendant(s)
(Write thefull name ofeach defendant who is being sued Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames. Do not include addresses here.)



                                 COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                          (Non-Prisoner Complaint)


                                                                         NOTICE


    Federal Rulesof Civil Procedure 5.2 addresses the privacyand securityconcerns resulting from publicaccess to
    electronic court files. Under this rule, papers filed with the courtshould not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial accoimt
    number. A filing may include only, the last fourdigitsof a socialsecurity number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements,or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                                Page I of 7
Case 3:21-cv-00046-MHL Document 1 Filed 01/22/21 Page 2 of 7 PageID# 2
Case 3:21-cv-00046-MHL Document 1 Filed 01/22/21 Page 3 of 7 PageID# 3
Case 3:21-cv-00046-MHL Document 1 Filed 01/22/21 Page 4 of 7 PageID# 4
Case 3:21-cv-00046-MHL Document 1 Filed 01/22/21 Page 5 of 7 PageID# 5
Case 3:21-cv-00046-MHL Document 1 Filed 01/22/21 Page 6 of 7 PageID# 6
Case 3:21-cv-00046-MHL Document 1 Filed 01/22/21 Page 7 of 7 PageID# 7
